DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 9-14, in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the grounds that the common technical feature after the amendment to claims 1 and 15 is now the combination of the first and second group of fibers as required by claim 1 and Noda fails to disclose the combination of fibers.  This is not found persuasive because the common technical feature as amended is now found obvious over the references of Pereira, Fors and Meece as discussed below with respect to the 35 U.S.C rejection of claim 1. In view of the amendment, the common technical feature is taught and, as such, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2020 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 12 requires the limitation of “said average length (A2)” and it appears the claim should read “said second average length (A2).”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim requires a blend of fibers between PES and PP and requires the ratio of 1:0 to 0:1 which indicates that either the PES or the PP fibers are not included when the ratio is 1:0 or 0:1. Therefore, claim 3 is rejected for failing to point out and distinctly claim what is considered the subject matter that is applicant's invention

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the basis weight of said fabric is between 15 gsm and 35 gsm,” and the claim also recites “or between 20 gsm and 30 gsm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 6,001,751) in view of Fors et al. (WO 2014/076353) and Meece et al. (US 2001/0008675). 
Regarding claim 1, Pereira teaches a nonwoven fabric to come into contact with the skin of the user comprising a mixture of two sets of fibers (“a nonwoven fabric”) (Col. 1, Lines 6-15). One set of fibers have a length that differs from the other set of fibers by at least 2 mm (“a first set of fibers comprising multiple fibers having a first average length and a second set of fibers comprising multiple fibers having a second average length” & “wherein said first average length is shorter than said second length”) (Col. 1, Lines 55-58). The fibers have lengths in the range of 10 to 80 mm and, most preferably, 15 to 40 mm so long as the difference of lengths between the two sets of fibers is at least 2 mm (“said second average length of the fibers of said second group of fibers is above 30 mm”) (Col. 2, Lines 44-49). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Pereira is silent with respect to the first group of fibers having a first length variance greater than a second length variance of the second group of fibers. 
Fors teaches a composite product and a use of a composite product (Pg. 1, Lines 6-8). The composite product comprises a matrix material and a fiber material including a first fiber fraction and a second fiber fraction wherein the fiber fractions differ from each other either chemically or dimensionally and the length of the first fiber fraction is less than 0.9 times the length of the length of the second fiber fraction (Pg. 1, Lines 28-34). The shorter fibers provide for high fiber content, easier processing, improved stiffness and strength whereas the longer fibers provide for further improving the strength and stiffness while enabling higher impact and melt strength (Pg. 10, Lines 29-33). Figure 5 shows an embodiment in which there is a combination of short and long fibers (Pg. 29, Lines 29-35). As shown in the figure, the variance of the first fiber fraction, containing shorter fibers, is greater than the second fiber fraction, containing longer fibers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mixtures of set of fibers taught by Pereira such that the shorter fibers have a greater variance than the longer fibers in that the shorter fibers provide for high fiber content, easier processing, improved stiffness and strength whereas the longer fibers provide for further improving the strength and stiffness while enabling higher impact and melt strength as taught by Fors.
Pereira is silent with respect to the fibers of the nonwoven fabric being oriented in primarily the same direction. As discussed above, Pereira teaches the non-woven fabrics being used for disposable articles which come into contact with a user’s skin (Col. 1, Lines 6-15).
Meece teaches elasticized fabrics for use in disposable articles (Pg. 1, Paragraph [0001]). The articles include a nonwoven web made from fibers that are substantially oriented in one direction (Pg. 2, Paragraph [0014]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the nonwoven fabrics of Pereira such that the fibers are oriented in substantially the same direction as taught by Meece such that both Pereira are directed towards nonwoven webs for use in disposable articles. 
Regarding claims 2-3, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. The sets of fibers include mixtures of polypropylene and polyester fibers (“the first group of fibers comprise a blend of PES and PP fibers” & “the ratio between the PES and PP fibers is between 1:0 to 0:1”) (Col. 3, Lines 55-60).
Regarding claim 4, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. Pereira teaches the number of set of mixed fibers being between 2 and 6 different lengths (Col. 2, Lines 50-53). One of ordinary skill in the art would appreciate that the content of each of the set of fibers when two groups are used would be between 1 and 99% of the nonwoven fabric which overlaps with the content of first fibers being 50%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 6-7, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. As discussed above, the sets fibers preferably have average lengths between 15 and 40 mm. Additionally, the fibers each preferably have a variance of up to +/- 20% (Col. 2, Lines 13-14). One of ordinary skill in the art would appreciate that this would result in a variance of up to 11.4 for fibers having a length of 28.5 mm, which is within the range taught above. Additionally, the variance of fibers having a length of 39 mm would be up to 15.6. 
Regarding claim 9, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. The sets of fibers include mixtures of polypropylene and polyester fibers (Col. 3, Lines 55-60).
Regarding claim 12, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. The nonwoven fabrics have a basis weight of between 25 and 50 gsm (Col. 3, Lines 13-14).
Regarding claim 14, Pereira teaches the nonwoven webs as discussed above with respect to claim 1. The nonwoven fabrics may be provided in combination with a flexible film forming the disposable article (Col. 6, Lines 5-31). 

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 6,001,751) in view of Fors et al. (WO 2014/076353) and Meece et al. (US 2001/0008675) as applied to claims 1 and 9 above, and further in view of Motomura et al. (US 2008/0038982).
Regarding claim 5, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1.
Pereira is silent with respect to one of the sets of fibers comprising 50% PET fibers and 50% PP fibers.
Motomura teaches nonwoven fabrics having excellent elasticity, softness, water resistance, fuzz resistance and curl resistance while having less stickiness (Pg. 11, Paragraph [0001]). The nonwoven comprises a layer of mixed fibers including 10-90% of a first fiber and 10-90% of a second fiber (Pg. 1, Paragraph [0013]). The first fibers may be formed from polyesters, such as polyethylene terephthalate and the second fibers may be formed from polypropylene (Pg. 2, Paragraph [0034]; Pg. 3, Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the sets of fibers of Pereira such that they are formed from 10-90% weight of polyester fibers such as polyethylene terephthalate and 10-90% polypropylene fibers in order to provide excellent elasticity, softness, water resistance, fuzz resistance and curl resistance while having less stickiness as taught by Motomura. 
Regarding claim 10, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1.
Pereira is silent with respect to the nonwoven comprising 50% PP fibers.
Motomura teaches nonwoven fabrics having excellent elasticity, softness, water resistance, fuzz resistance and curl resistance while having less stickiness (Pg. 11, Paragraph [0001]). The nonwoven comprises a layer of mixed fibers including 10-90% of a first fiber and 10-90% of a second fiber (Pg. 1, Paragraph [0013]). The first fibers may be formed from polyesters, such as polyethylene terephthalate and the second fibers may be formed from polypropylene (Pg. 2, Paragraph [0034]; Pg. 3, Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the sets of fibers of Pereira such that they are formed from 10-90% weight of polyester fibers such as polyethylene terephthalate and 10-90% polypropylene fibers in order to provide excellent elasticity, softness, water resistance, fuzz resistance and curl resistance while having less stickiness as taught by Motomura. One of ordinary skill in the art would appreciate that the content of fibers in the nonwoven would include 50% polypropylene fibers. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 6,001,751) in view of Fors et al. (WO 2014/076353) and Meece et al. (US 2001/0008675) as applied to claims 1 above, and further in view of Shimada et al. (US 8,741,103).
Regarding claim 11, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1.
Pereira is silent with respect to the density of the fibers being in the range of 1.3 and 1.7 dtex.
Shimada teaches a nonwoven fabric comprising polyalkylene terephthalate fibers (Col. 1, Lines 15-16). The fibers are preferably formed in the range of 0.5 to 2.0 dtex in order to maintain tensile strength and control uniformity (Col. 7, Lines 41-57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the nonwoven fabrics of Pereira such that the fibers have a density in the range of 0.5 to 2.0 dtex in order to maintain tensile strength and control uniformity as taught by Shimada. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 6,001,751) in view of Fors et al. (WO 2014/076353) and Meece et al. (US 2001/0008675) as applied to claims 1 above, and further in view of Topolkaraev et al. (US 2008/0150185).
Regarding claim 13, Pereira teaches the nonwoven fabrics as discussed above with respect to claim 1. 
Pereira is silent with respect to the nonwoven fabric being formed by hydroentanglement.
Topolkaraev teaches a method of forming fabrics by hydroentanglement which results in the fabrics having superior strength and reduced necking (Pg. 1, Paragraph [0010]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the nonwoven fabrics of Pereira by the methods of hydroentanglement of Topolkaraev such that the methods result in superior strength and reduced necking. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783